Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on 09/10/2021 is acknowledged.
Claims 5-9 and 12-13 were previously, and continue to be withdrawn from consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/10/21.  Additionally, in the same requirement the Species comprising the detection of a characteristic of an object being identified was elected. Because Claims 3 and 4 comprise detecting RFID signals on a jaw or on an insert these claims are also restricted. 
Claim Objections
Claims 1, 10 and 15 are objected to because of the following informalities:  The limitation of each claim reading “two jaws connected to be movable to one another” should read: “two jaws connected to be movable relative to one another”.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
the “actuation member”, in claims 1 and 15.
With regard to the term “actuating member”, in claims 1 and 15:
first, the term “member” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “for actuating the electric motor”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “actuation” preceding the generic placeholder describes the function, not the structure, of the stop portion.


If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.   
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 10-11, and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The limitation of claim 1 reading “an electric motor that can be powered by an electric power source” is indefinite.  The term “can be” makes it unclear if the motor must be powered by an electric source, or if it can be powered by some other source and still meet the claim.  The broadest reasonable interpretation (BRI) of the term “can be” makes it appear that what follows it is only a possibility or is optional.
claim 1 reading “suitable to carry out” is indefinite.  It is not clear what the meets and bounds of something that is suitable to carry our the function are.  What makes something suitable to carry out the function of a pressure increase in response to movement of the motor?  
The limitation of claim 1 reading “hydraulic liquid acting on an actuating piston” is indefinite. It is unclear whether or not the ‘actuating piston’ is being expressly claimed. The claim can be interpreted as requiring an actuating piston, or the claim can be interpreted as merely requiring the hydrodynamic unit is one that is capable of increasing pressure of a liquid without the piston being claimed. 
The limitation of claim 1 reading “in response to the displacement of the actuating piston” is indefinite.  It is not clear if this is referring to the displacement of the operating piston in response the hydraulic liquid acting on the actuating piston (in line 4 of the claim), or if the displacement in line 7 of the claim refers to any or to some other displacement of the piston. 
Claim 1 recites the limitation "the movement of the motor" in line 4.   There is insufficient antecedent basis for this limitation in the claim.  No movement of the motor has previously been introduced in claim 1.  The lack of antecedent basis renders the claim indefinite because the preposition “the” in front of the term movement of the motor makes it unclear if this refers to a dissimilarly named element that was previously introduced, or whether the element is being first introduced in this instance in which case the preposition should be “a”. 
Claim 1 recites the limitation "the compression or cut" in line 9.   There is insufficient antecedent basis for this limitation in the claim.  No compression or cut has previously been introduced in claim 1.  The lack of antecedent basis renders the claim indefinite because the preposition “the” in front of the term compression or cut makes it unclear if this refers to a dissimilarly named element that was previously introduced, or whether the element is being first introduced in this instance in which case the preposition should be “a”. 

Claim 1 recites the limitation "the control circuit" in line 12.  There is insufficient antecedent basis for this limitation in the claim.  No control circuit has previously been introduced in claim 1.  The lack of antecedent basis renders the claim indefinite because the preposition “the” in front of the term control circuit makes it unclear if this refers to a dissimilarly named element that was previously introduced, or whether the element is being first introduced in this instance in which case the preposition should be “a”. 
The limitation of claim 1 reading “comprising an identification detector in connection with the control circuit and suitable to detect an identification characteristic” is indefinite.  It is not clear what the term “comprising” refers to.  The tool?  The control system?  Because it is not clear which element this is referring to this limitation is indefinite. 
The limitation of Claim 2 reading “wherein the identification characteristic comprises a signal of a radio frequency identification tag (RFID-tag) of said object intended to be compressed or cut” is indefinite.  If either of the first of the two options in claim 1 between the three options reading “of the jaws, or - of inserts received in the jaws, or - of an object to be compressed or cut”, then it appears that all of Claim 2 would not be applicable.
Claim 10 recites the limitation "the compression or cut" in line 10.   There is insufficient antecedent basis for this limitation in the claim.  No compression or cut has previously been introduced in claim 10.  The lack of antecedent basis renders the claim indefinite because the preposition “the” in front of the term compression or cut makes it unclear if this refers to a dissimilarly named element that was previously introduced, or whether the element is being first introduced in this instance in which case the preposition should be “a”. 
The limitation of Claim 11 reading “wherein the identification characteristic comprises a signal of a radio frequency identification tag (RFID-tag) of said object intended to be compressed or cut” is indefinite.  If either of the first of the two options in claim 10 between the three options reading “of the jaws, or - of inserts received in the jaws, or - of an object to be compressed or cut”, then it appears that all of Claim 11 would not be applicable.
The limitation of Claim 14 reading “comprising the step of switching off the electric motor depending on the type of object identified” is indefinite.  If either of the first of the two options in claim 10 between the three options reading “of the jaws, or - of inserts received in the jaws, or - of an object to be compressed or cut”, then it appears that all of Claim 14 would not be applicable.
The limitation of claim 15 reading “an electric motor that can be powered by an electric power source” is indefinite.  The term “can be” makes it unclear if the motor must be powered by an electric source, or if it can be powered by some other source and still meet the claim.  The broadest reasonable interpretation (BRI) of the term “can be” makes it appear that what follows it is only a possibility or is optional.  
The limitation of claim 15 reading “suitable to carry out” is indefinite.  It is not clear what the meets and bounds of something that is suitable to carry our the function are.  What makes something suitable to carry out the function of a pressure increase in response to movement of the motor?   
The limitation of claim 15 reading “hydraulic liquid acting on an actuating piston” is indefinite.  It is not clear what element the piston is actuating.  It appears that the piston is actuating the jaws; in which case this should be delimited. 
The limitation of claim 15 reading “in response to the displacement of the actuating piston” is indefinite.  It is not clear if this is referring to the displacement of the operating piston in response the hydraulic liquid acting on the actuating piston (in line 4 of the claim), or if the displacement in line 7 of the claim refers to any or to some other displacement of the piston. 
Claim 15 recites the limitation "the movement of the motor" in line 4.   There is insufficient antecedent basis for this limitation in the claim.  No movement of the motor has previously been introduced in claim 1.  The lack of antecedent basis renders the claim indefinite because the preposition 
Claim 15 recites the limitation "the compression or cut" in line 9.   There is insufficient antecedent basis for this limitation in the claim.  No compression or cut has previously been introduced in claim 1.  The lack of antecedent basis renders the claim indefinite because the preposition “the” in front of the term compression or cut makes it unclear if this refers to a dissimilarly named element that was previously introduced, or whether the element is being first introduced in this instance in which case the preposition should be “a”.
Claim 15 recites the limitation "the control circuit" in line 12.  There is insufficient antecedent basis for this limitation in the claim.  No control circuit has previously been introduced in claim 15.  The lack of antecedent basis renders the claim indefinite because the preposition “the” in front of the term control circuit makes it unclear if this refers to a dissimilarly named element that was previously introduced, or whether the element is being first introduced in this instance in which case the preposition should be “a”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 10, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPGPUB 20100236079, Bush.  
Regarding Claim 1, Bush discloses a hydrodynamic compression or cutting tool (Abstract), comprising: 
- an electric motor (41, par 0055) that can be powered by an electric power source (par 0055), 
- a hydrodynamic unit actuatable by the electric motor and suitable to carry out, in response to the movement of the motor, a pressure increase of a hydraulic liquid acting on an actuating piston so as to displace the actuating piston (par 0037), 
- two jaws (6 and 7) connected to be movable to one another (par 0037), at least one movable jaw of which is connected to the actuating piston so that, in response to the displacement of the actuating piston, the jaws perform a relative movement between an open position and a closed position to carry out the compression or cut (par 0037), 
an electronic control system (circuit line 47 and microprocessor of par 0056) connected to the electric motor (motor 41, connected to the control system per par 0056) and to a user actuation member (push button 4) for actuating the electric motor (par 0028) (Since the electronic control system is operatively connected to the motor and the trigger), 
comprising an identification detector in connection with a control circuit and suitable to detect an identification characteristic (par 0056): 
- of the jaws (par 0056, where it is noted that the jaws are connected to a circuit and that the detection by the jaws of a human appendage to deactivate the system). 
Regarding Claim 10, Bush discloses a method for actuating a hydrodynamic compression tool, wherein said tool comprises: 
- an electric motor 41 powered by an accumulator (battery, par 0055); 
- a hydrodynamic unit actuatable by the electric motor and suitable to carry out, in response to the movement of the motor, a pressure increase of a hydraulic liquid acting on an actuating piston so as to displace the actuating piston (par 0037); 

wherein said method comprises the steps of: 
- bringing the jaws close to one another by actuating the electric motor (par 0037)
identifying the type of object to be compressed or cut, (e.g. identifying if the object is a human appendage, per par. 0056) 
- perform functions of the tool in dependency of the identified type of object (stopping the system if the object detected is a human appendage, per par. 0056).
Regarding Claim 14, Bush also includes a step of switching off the electric motor depending on the type of object identified (par 0056).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bush, in view of USPGPUB 20130160284, Gatz.  
Regarding Claims 2, 11, Bush discloses all the limitations of claims 1 and 10 as discussed above.

Gatz discloses a controlled crimping method and system which, like the present invention comprises a hydraulic system for moving two portions relative to one another to contact a workpiece (Abstract, and par 0021), and the system includes an electronic control system (input device 18, par 0020,) comprising an identification detector (RFID reader) in connection with a control circuit (controller 14) and suitable to detect an identification characteristic: of an object to be compressed or cut (e.g. RFID Tag, per par 0020), wherein the identification characteristic comprises a signal of a radio frequency identification tag (RFID-tag) of said object intended to be compressed or cut (par 0020) (claim 2), and [includes] the step of detecting a signal of a radio frequency identification tag (RFID-tag) of said object intended to be compressed or cut (par 0027) (Claim 11), in order to determine an appropriate tool and drive configuration for working on a workpiece based on the actual workpiece to be worked on (par 0029). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  Bush by including the identification characteristic comprising a signal of a radio frequency identification tag (RFID-tag) of said object intended to be compressed or cut (claim 2), and the step of performing functions of said tool in dependency of the identified type of cut object (claim 10), and the step of detecting a signal of a radio frequency identification tag (RFID-tag) of said object intended to be compressed or cut (Claim 11), (par 0031, hose is the workpiece). in order to determine an appropriate tool and drive configuration for working on a workpiece based on the actual workpiece to be worked on as taught by Gatz.

Regarding Claim 15, Bush discloses a system for compressing or cutting objects, comprising: 

- a hydrodynamic unit actuatable by the electric motor and suitable to carry out, in response to the movement of the motor, a pressure increase of a hydraulic liquid acting on an actuating piston so as to displace the actuating piston, (par0036),
- two jaws (6 and 7) connected to be movable to one another (par 0036), at least one movable jaw of which is connected to the actuating piston so that, in response to the displacement of the actuating piston, the jaws perform a relative movement between an open position and a closed position to carry out the compression or cut (par 0036), 
an electronic control system (circuit line 47 and microprocessor of par 0056) connected to the electric motor (motor 41, connected to the control system per par 0056) and to a user actuation member (push button 4) for actuating the electric motor (par 0028) (Since the electronic control system is operatively connected to the motor and the trigger), comprising an identification detector in connection with a control circuit and suitable to detect an identification characteristic (par 0056): 
- of the jaws (par 0056, where it is noted that the jaws are connected to a circuit and that the detection by the jaws of a human appendage to deactivate the system), or 
- of an object to be compressed or cut (e.g. human appendage), 
the system further comprising: 
- an object intended to be compressed or cut by using the hydrodynamic compression or cutting tool (abstract).
Bush lacks wherein said object to be compressed or cut comprises a radio frequency identification tag (RFID-tag).
Gatz discloses a Hydraulic tool like that of Bush and the tool includes said object to be compressed or cut comprises a radio frequency identification tag (RFID-tag).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  Bush by including the RFID identifying electronic control system of Gatz and by including said object to be compressed or cut comprising a radio frequency identification tag (RFID-tag) in order to determine an appropriate tool and drive configuration for working on a workpiece based on the actual workpiece to be worked on as taught by Gatz.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Bush in view of Gatz and further in view of USPGPUB 20150052884 Bracey. 
Regarding Claim 16, Modified Bush discloses all the limitations of Claim 15 as discussed above. 
Modified Bush lacks said object is an electrical connector or a hydraulic connector.
Bracey discloses a hydraulic actuator arrangement and discloses that it is known for pipes to be hydraulic connectors, in par 0024 where it is disclosed that “connector portion on the hydraulic fluid supply pipe comprises another half of the quick release connection”.  As such, one of ordinary skill in the art would be aware that the cutter of Bush is capable of cutting a pipe which is a hydraulic connector. 
Response to Arguments
Applicant’s arguments, see Remarks, filed 12/2/21, with respect to the rejections of claims 1-2, 10-11, and 14-15 under 35 USC 102/103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  Applicant argued that the previously relied upon 35 USC 102 reference was not prior art, due to a priority date issue.  Upon further examination by Examiner, Examiner agrees.   However, upon further consideration, a new ground(s) of rejection is made in view of Bush.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando Ayala whose telephone number is (571) 270-5336.  The examiner can normally be reached on Monday through Friday between the hours of 9 a.m. to 5 p.m. EST.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571) 272-4483.  The fax number for the organization where this application is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FERNANDO  AYALA/
Examiner, Art Unit 3724830

/EVAN H MACFARLANE/Examiner, Art Unit 3724